Exhibit 10.1

JONES SODA CO.

Independent Contractor Agreement

 

Position:    Interim CFO Term:    For period of at least 10 weeks and up to and
including December 31, 2011. This contract is to assist in the transition time
for Jones Soda Co. (the Company) to search for a permanent CFO. Start:   
September 12, 2011 Role:    All duties required of CFO position, including but
not limited to all financial reporting requirements of the company with specific
projects as determined by the CEO. Retainer:    $4,110 per week   

•    Commitment is for a minimum of 40 hours per week

  

•    Schedule to be set in advance for any flexible work arrangements.

Options:    Subject to the approval by the Compensation Committee, you will
initially be granted a stock option to purchase 10,000 shares of the Company’s
common stock and an additional stock option to purchase 10,000 shares of the
Company’s common stock will be granted to you prior to the conclusion of your
term, subject to the successful completion of the specific projects outlined by
the CEO, in consultation with the Compensation Committee. The exercise price of
your stock options will be equal to the closing price of the Company’s common
stock on the date of grant (as reported by NASDAQ). Both of your awards will be
subject to the terms and conditions of the Company’s 2011 Incentive Plan and
will be documented by delivery to you of a Stock Option Letter Agreement,
specifying the terms and conditions of the awards. You acknowledge that the
initial stock option has been granted. The additional stock option, if granted,
will have the same vesting schedule as the initial option. Expenses:    The
Company will reimburse commuter travel and hotel of up to $850 per week in
addition to all business travel and cell phone expenses related to the business
of the Company. Other:    The Company will provide use of a laptop for the term
of service. Independent Contractor:    You and the Company agree that this
contract establishes an independent contractor relationship, and not an
employment relationship. You are free to continue to perform services for
entities or persons other than the Company. However, your obligations or
provision of services to others shall not excuse nonperformance of your
obligations under this contract. Subject to the Company’s general direction as
to the work,



--------------------------------------------------------------------------------

   including objectives and deadlines for performance, you will control the
methods and means of performing the work assigned. You will be responsible for
all business expenses incurred in performing the work except as expressly set
forth in this contract. Complete Agreement:    This contract constitutes the
entire agreement between you and the Company with respect to your work during
the term and supersedes all prior agreements and understandings, both written
and oral, between you and the Company.

We appreciate your consideration. If this agreement correctly states your
agreement with us, please confirm that agreement by signing in the space below
and returning this letter agreement to the Company.

Effective as of September 12, 2011.

 

Sincerely, JONES SODA CO. By:  

/s/ WILLIAM R. MEISSNER

  William Meissner   Title: President and CEO

Acknowledged and Agreed

 

By:  

/s/ JENNIFER CUE

  Jennifer L. Cue